Citation Nr: 1504128	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-21 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than March 14, 2006, for the grant of a total disability rating based on individual unemployability due to service connected disability (TDIU).

2.  Entitlement to service connection for a nasal disorder, to include nasal polyps, rhinitis and sinusitis.

3.  Entitlement to service connection for hypertension, claimed as secondary to service-connected disability, including posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a right hip disorder, claimed as secondary to service-connected disability, including residuals of fracture of the right tibia and fibula with one inch shortening and atrophy.

5.  Entitlement to service connection for a left hip disorder, claimed as secondary to service-connected disability, including residuals of fracture of the right tibia and fibula with one inch shortening and atrophy.

6.  Entitlement to an initial disability rating higher than 10 percent for radiculopathy of the right upper extremity.  

7.  Entitlement to an initial disability rating higher than 10 percent for radiculopathy of the left upper extremity.  

8.  Entitlement to an initial disability rating higher than 10 percent for residuals of a traumatic brain injury (TBI).

9.  Entitlement to a higher initial disability rating for PTSD, currently evaluated as noncompensable from March 14, 2005 to March 13, 2006, and 30 percent disabling from March 14, 2006.

10.  Entitlement to an increased disability rating higher than 10 percent for irritable bowel syndrome (IBS).

11.  Entitlement to a compensable rating for tinnitus for the period from December 4, 1973 to March 9, 1976.

12.  Entitlement to an initial compensable rating for scars, namely a right forehead scar.

(The issue of entitlement to service connection for rosacea will be the subject of a separate decision).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2007, June 2007, August 2008, February 2009, and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In July 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing held in Washington, D.C.  A transcript of the hearing testimony is of record.  This matter was previously before the Board in April 2014 at which time the first ten issues on appeal were remanded for additional development.  

In April 2014, the Board also remanded the issue of entitlement to service connection for rosacea for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC was issued in May 2014, and the Veteran filed a timely substantive appeal (VA Form 9) in July 2014.  On his VA Form 9, the Veteran requested a Board hearing in Washington, D.C. (Central Office Hearing).  As such, this issue is being deferred so that a hearing can be scheduled.  This issue will be the subject of a separate decision.  

In addition to remanding the first ten issues presently on appeal in April 2014, the Board granted earlier effective dates for the grant of service connection for tinnitus, PTSD, and residuals of TBI.  In addition, the RO granted service connection for multiple scars, including a right forehead scar.  The RO effectuated the Board's decision in May 2014 and assigned a 0 percent rating for tinnitus for the period from an earlier effective date of December 4, 1973 to March 9, 1976, a 0 percent rating for PTSD for the period from an earlier effective date of March 14, 2005, to March 13, 2006, and a 10 percent rating for residuals of a TBI effective from December 18, 2007.  In addition, the RO assigned a 0 percent rating for multiple scars, to include a right forehead scar, effective March 14, 2006.  In October 2014, the Veteran filed a notice of disagreement with the assigned ratings for these disabilities.  In specific regard to the assigned ratings for PTSD and residuals of TBI, these issues are already on appeal and consideration will be given to higher ratings from the effective date of the grant of these disabilities.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As to the downstream issues of higher (compensable) ratings for tinnitus for the period from December 4, 1973 to March 9, 1976, and scars, to include a right forehead scar, these matters must be remanded for the issuance of a statement of the case.  See Rudd v. Nichsolson, 20 Vet App 296 (2006); Manlincon v. West, 12 Vet App 238 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board, in April 2014, remanded the first ten issues on appeal to the AOJ for additional development.  The development included requesting pertinent outstanding records from the Social Security Administration, from private medical providers, from pertinent VA medical centers, and from the vocational rehabilitation service.  In addition, the AOJ was directed to schedule the Veteran to undergo various VA examinations, and issue him a Statement of the Case (SOC) regarding his initial appeal of the issue of entitlement to service connection for rosacea.    

A review of the record shows that the AOJ complied with the Board's remand directive to issue the Veteran a SOC regarding the issue of entitlement to service connection for rosacea (see SOC dated in May 2014), but unfortunately did not comply with any of the other remand directives.  Indeed, the Veteran pointed this out in written argument in November 2014.  It should be noted that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the foregoing, this case must be remanded so that the AOJ can carry out the remaining remand directives of the Board's April 2014 remand order.  In specific regard to the Board's directives to schedule the Veteran to undergo pertinent VA examinations, they are provided in detail below with respect to the pending claims for service connection.  As for the pending increased rating claims, the Board stated that new examinations may be necessary should the Veteran assert a worsening of these disabilities or if any newly received evidence indicated a worsening.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Board explained that the Veteran had testified in July 2011 that the last VA examinations he underwent represented his current disability picture.  Thus, the AOJ should schedule the Veteran for new examinations with respect to his claims for increased ratings if any newly submitted evidence indicates a worsening of such disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Also, as to the downstream issues of entitlement to higher (compensable) ratings for tinnitus for the period from December 4, 1973 to March 9, 1976, and scars, to include a right forehead scar, discussed in the introduction above, these matters must be remanded for the issuance of a statement of the case.  See Rudd v. Nicholson, 20 Vet App 296 (2006); Manlincon v. West, 12 Vet App 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran a SOC concerning the claims for a compensable rating for tinnitus for the period from December 4, 1973 to March 9, 1976, and for an initial compensable rating for scars, namely a right forehead scar.  Advise him that he still needs to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning these additional claims.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely substantive appeal in response to this SOC, thereby perfecting his appeal of this additional claim, it should be returned to the Board for further appellate consideration.

2.  Send the Veteran a letter requesting that he either (a) submit to VA complete records from those private (non-VA) health care providers who treated him for the remanded disabilities, or (b) provide the names, addresses, and approximate dates of treatment for those private (non-VA) health care providers who have records pertinent to the remanded claims.  The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records even if he previously submitted some records from those doctors.

3.  If the Veteran responds to the letter sent pursuant to paragraph 2, undertake reasonable efforts to obtain all relevant pertinent records identified, if not already associated with the claims file. 

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile). 

4.  Contact the SSA to determine if the Veteran has previously applied for benefits with that agency. 

If so, obtain all records pertinent to the Veteran's application (whether awarded or denied) for Social Security benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision. 

5.  Obtain all of the Veteran's VA treatment records not already associated with the claims file. 

6.  All attempts to fulfill the preliminary development specified in paragraph 2-5 above must be documented in the claims file. 

If, after making all reasonable attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran should be reminded that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records. 

7.  After completing all development set forth in paragraphs 2-6 above, arrange for the Veteran to undergo an appropriate VA examination to address the claimed nasal disorder. 

After examining the Veteran, and considering his pertinent medical history and competent lay statements regarding observable symptomatology, the examiner should identify all current disabilities of the nose and sinuses, to include nasal fracture, rhinitis, and sinusitis. Then, provide an opinion as to the following questions: 

(a) If the Veteran previously had a nasal disorder which is no longer extant, when did that condition resolve?

(b) Is there clear and unmistakable (undebatable) evidence that the Veteran had a nose/sinus disability prior to active service in June 1967?  In answering this question, the examiner is asked to consider a Medical Evaluation Board report from the Veteran's service in August 1973 documenting a past history of nasal fracture in 1960. 

(c) If the answer to question (b) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing nose/sinus disability did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's service?  For purposes of answering question (c), the examiner is asked to assume that the Veteran suffered injury to his nose involving explosions during combat in Vietnam. 

(d) If the answer to (b) above is no, is it at least as likely as not (i.e., is it at least equally probable) that any current or prior nose/sinus disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of the Veteran's active service, particularly the Veteran's combat injuries? 

For purposes of answering question (d), the examiner is again asked to assume that the Veteran suffered injury to his nose involving explosions during combat in Vietnam. The examiner is asked to disregard the fact that such injury to the nose is not affirmatively documented in the Veteran's service treatment records. 

In answering all questions (a) to (d), please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.
 
8.  After completing all development set forth in paragraphs 2-6 above, arrange for the Veteran to undergo a VA examination to address the claimed hypertension. 

The examiner is asked to review the entire record. Based on this review, the examiner is asked to address each of the following questions:

(a) Is it at least as likely as not (i.e., at least equally probable) that the Veteran's hypertension is proximately due to, the result of, or caused by a service-connected disability, particularly PTSD?

(b) Is it at least as likely as not (i.e., at least equally probable) that his hypertension has been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies), such as PTSD?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion. A report of the examination should be prepared and associated with the Veteran's VA claims file.

9.  After completing all development set forth in paragraphs 2-6 above, arrange for the Veteran to undergo a VA examination to address the claimed right and left hip disorders. 

The examiner is asked to review the entire record. Based on this review, the examiner is asked to address each of the following questions:

(a) Is it at least as likely as not (i.e., at least equally probable) that a right or left hip disorder is proximately due to, the result of, or caused by a service-connected disability, particularly a service-connected leg length discrepancy?

(b) Is it at least as likely as not (i.e., at least equally probable) that a right or left hip disorder has been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies), such as the leg length discrepancy?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions, it is asked that you separately address each hip, where necessary.  Also, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.
 
10.  After completing all actions set forth in paragraphs 2-9, undertake any further action needed as a consequence of the development completed in paragraphs 2-9 above.  This should include obtaining updated VA examinations regarding the service-connected disabilities, if indicated, and referring any issues for extraschedular consideration, where applicable.

11.  Following the completion of the above, and any other development deemed necessary, adjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case and give him an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




